Citation Nr: 1616559	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  13-05 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Veteran represented by: Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a September 2013 remand, the Board found that a claim for total disability rating based on individual unemployability (TDIU) was raised by the record and was part and parcel of the Veteran's claim for an increased rating for his lumbar spine disorder.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The September 2013 Board decision increased the disability rating for the Veteran's lumbar spine disorder, and remanded the TDIU for RO consideration.  The RO subsequently denied the TDIU claim in a September 2015 rating decision.  Although the Veteran has not submitted a notice of disagreement with respect to the rating decision, the issue of entitlement to a TDIU is part and parcel of the Veteran's increased rating claim for his lumbar spine disorder, and therefore the TDIU claim is properly before the Board.  See Rice, 22 Vet. App. 447.  


REMAND

The Veteran asserts that he is unable to work because of his lumbar spine disorder.  He contends that due to the limitations caused by his lumbar spine disorder he was forced to retire in 2007 after he could no longer fulfill his duties as a mechanic. 

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19 (2015).

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Service connection is currently in effect for bilateral hearing loss, which is rated as 20 percent disabling; tinnitus which is rated as 10 percent disabling; and degenerative arthritis of the lumbar spine which is rated as 20 percent disabling.  The Veteran's combined disability rating is 40 percent.  As such, the schedular criteria for TDIU have not been met. 38 C.F.R. § 4.16(a).  

Where the percentage requirements for TDIU are not met, a total disability rating may nevertheless be assigned on an extraschedular basis when the veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to a TDIU on an extraschedular basis to the Director of Compensation and Pension Service.  Id.  Where there is plausible evidence that a claimant is unable to secure and follow a substantially gainful occupation and where there is not any affirmative evidence to the contrary, the claimant's case is eligible for consideration under 38 C.F.R. § 4.16(b)  by referral to the Director of Compensation and Pension Service.  Id.  

The evidence of record shows that the Veteran completed 12 years of civilian education prior to his active military service.  The evidence of record also shows that from October 1975 to May 1977 the Veteran completed a vocational course in welding. With respect to occupational experience, the record shows that during and after service the Veteran worked as a mechanic.  In October 2007, the Veteran chose to retire due to his lumbar spine disability, which made it difficult to his job duties.  

The Veteran underwent a VA examination in June 2011 to assess the severity of his lumbar spine disorder.  The Veteran reported that while working as a mechanic he experienced pain with lifting, twisting, standing and prolonged sitting.  To alleviate the pain he had to sit down for five to ten minutes.  The Veteran recalled a time in the late 1990s in which he twisted to get off of a "creeper" while at work, and experienced a severe exacerbation of his back pain.  The Veteran reported that his employer transferred him to a heavy mechanic job, but after two months the duties were too difficult to complete due to his back flare ups.  The June 2011 VA examiner noted that the Veteran retired in October 2007 due to his lumbar spine disorder.  The June 2011 VA examiner also explained that the Veteran's lumbar spine disorder impacted his occupational activities by causing decreased mobility, problems with lifting and carrying, difficulty reaching, and pain.  The examiner further concluded that the lumbar spine disorder impacted the Veteran's usual daily activities because it limited how long he was able to ride or drive a car, caused him to avoid all heavy lifting for chores, limited exercise, and limited participation in hunting and fishing activity. 

In April 2013, the Veteran submitted a statement from his former supervisor.  The supervisor stated that the Veteran retired in October 2007 due to his increasing inability to perform his tasks as a material handling equipment repairmen.  The supervisor further explained that the Veteran's job duties involved frequent climbing on and off of equipment, as well as positioning himself onto a creeper under equipment multiple times a day.  During the three years leading up to his retirement, the Veteran persistently informed his employer that it was becoming more problematic to complete his repairs in the mandated time. 

The Veteran underwent another VA examination in September 2014 to assess the severity of his lumbar spine disorder.  The VA examiner found that the Veteran's lumbar spine disorder impacted his ability to work.  Specifically, the examiner determined that due to the Veteran's disorder he was able to lift up to 25 lbs., walk up to 100 yards before he has to sit, walk up to 400 yards during an eight hour day, stand up to 30 minutes at a time, and stand up two to three hours during an eight hour day.  It was further noted that the Veteran was able to sit without difficulty. 

Accordingly, based on the determinations made by the June 2011 and September 2014 VA examiners, in addition to the statements provided by the Veteran and his former employer, the Board finds that there is plausible evidence which suggests that the Veteran is unable to secure and follow a substantially gainful occupation due to his lumbar spine disorder.  Therefore, the claim of entitlement to TDIU must be referred to the Director of Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b). 

Additionally, in July 2015, the RO sent the Veteran the requisite notice regarding the issue of entitlement to TDIU, including a VA Form 21-8940.  To date, the Veteran has not submitted a completed VA Form 21-8940.  As the information requested on this form may provide pertinent information regarding the Veteran's TDIU claim, the RO must make another attempt to obtain information about the Veteran's educational and occupational experience.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and ask him to provide a complete history of his education and occupational experience, to include a completed VA From 21-8940.  

2.  Thereafter, the RO must refer the issue of entitlement to TDIU to the Director of Compensation Service for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  The electronic claims file must be made available to the Director of Compensation Service.  

3.  Thereafter, if the issue of entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b) remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




